DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 33-64
The following claim(s) is/are amended: 33, 36, 44, 54
The following claim(s) is/are new: 62-64
The following claim(s) is/are cancelled: 1-32
Claim(s) 33-64 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 2/1/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 33-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,778,558. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader versions of those claims. Claim 33 is mapped to Claim 4 below, and the remaining claims are obvious over the citations in the 103 section below.
Instant Claim 33
Claim 4 of ‘558
Notes
33. An apparatus, comprising: memory; and at least one processor to execute machine readable instructions to cause the at least one processor to at least: cause monitoring of a threshold performance value of a workload;
1. An apparatus, comprising: an application specific sensor (AS) to monitor a workload of at least one general purpose central processing unit (CPU) of a platform; and a dynamic deployment module (DDM) to:
The application sensor performs monitoring.
in response to the threshold performance value being satisfied, cause transmission of a query to a data source of physically reprogrammable bit streams for a physically reprogrammable bit stream that matches the workload based on an identifier of the workload, the physically reprogrammable bit streams corresponding to respective subscription objects;
in response to a workload performance threshold being satisfied, identify parameters associated with physically reprogrammable bit streams; match one of the physically reprogrammable bit streams to a type of the workload based on one of the identified parameters, the matching one of the physically reprogrammable bit streams to configure a 

4. The apparatus as defined in claim 1, wherein the DDM is to query a subscription orchestrator when the matching one of the physically reprogrammable bit streams capable of configuring the reprogrammable hardware device to execute the at least one function of the workload is not stored within a memory of the platform.


Both devices query a subscription device for a matching configuration.
in response to identifying a subscription object corresponding to a matching one of the physically reprogrammable bitstreams in the data source, cause a transmission of a request to obtain the matching one of the physically reprogrammable bit streams, the request including the identifier of the workload to verify the workload is authorized to use the matching one of the physically reprogrammable bit streams;
verify that an identifier of the workload is authorized to receive the matching one of the physically reprogrammable bit streams from a third-party developer, wherein the identifier of the workload includes authorization information;


Both verify. The next step in the ‘558 patent requires configuring the hardware device which requires the transfer of configuration information.
and in response to obtaining the matching one of the physically reprogrammable bit streams, configure a reprogrammable hardware device via the matching one of the physically reprogrammable bit streams to execute at least one function of the workload.
configure the reprogrammable hardware device via the matching one of the physically reprogrammable bit streams to execute the at least one function of the workload, at least one of the AS or the DDM including a logic circuit.
Both require configuration.



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 33-36, 39-46, 49-56, and 59-64 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US Pub. 2012/0297238) in view of Olson (US Pub. 2014/0297196) and further in view of Salsburg (US Pub. 2011/0270968).
With respect to Claim 33, Watson teaches an apparatus, comprising: memory; (para. 29; memory and non-volatile storage media. See also Olson, para. 61; host memory such as hard drive. para. 62; FPGA has flash memory.)
and at least one processor to execute machine readable instructions to cause the at least one processor to at least: (para. 29; manager processor. See also Olson, para. 61; host processor. para. 72; FPGA processes data)
cause monitoring of a threshold performance value of a workload; in response to the threshold performance value being satisfied, (paras. 10-11; system monitors loads in a datacenter including CPU usage. Paras. 4, 10-11, 13, 21-24, 34-35; system monitors applications for loads, and upon reaching a threshold (such as 95%) executes a migration.)
matches the workload based on an identifier of the workload (paras. 15, 41; system identifies which applications to migrate. See also Olson, para. 72-74, 77; system provides a memory address of the configuration to be transferred, which is an identification of the workload.)
physically reprogrammable bit stream is authorized to be distributed to the workload; (Physically reprogrammable bit streams will be taught later. para. 13; administrator specifies which applications are eligible to move. See also para. 14-17; migration based on an agreement to use additional resources. para. 21; threshold load at which migration occurs and location or resources to which migration occurs. Both of these are verifications that reprogramming an additional instance to handle the user’s workload is authorized. To the extent that this language requires the authorization information to be explicitly integral with the identification information, simple combination is obvious, see MPEP 2143(I)(A), and it would have been obvious to one of ordinary skill prior to the effective filing date to include the explicit authorization in order to ensure the receiving device understood it was a bona fide request. To the extent that the term invokes some sort of pay-for-use feature, Examiner cites Watson, para. 14-17; agreed upon billing in exchange for use of resources, and it would have been obvious to one of ordinary skill prior to the effective filing date to utilize a subscription to the database to allow FPGA programmers to monetize their configuration coding of FPGAs.)
the request including the identifier of the workload to verify the workload is authorized to use the matching one of the physically reprogrammable bit streams; and (Physically reprogrammable bit streams will be taught later. para. 13; administrator specifies which applications are eligible to move. See also para. 14-17; migration based on an agreement to use additional resources. Both of these are verifications that reprogramming an additional instance to handle the user’s workload is authorized.)

Olson, however, does teach cause transmission of a query to a data source of physically reprogrammable bit streams for a physically reprogrammable bit stream that matches the workload, the physically reprogrammable bit streams corresponding to respective subscription objects; (para. 62, 70; host computing system is connected to FPGAs.  Paras. 72-74, 77; host CPU configures the FPGAs by transmitting a command to them to query a memory address in host memory to stream a bit file for configuration. Examiner asserts that the stored FPGA configurations are subscription objects within the broadest meaning of the term in the specification, but to the extent that the term invokes some sort of pay-for-use feature, Examiner cites Watson, para. 14-17; agreed upon billing in exchange for use of resources, and it would have been obvious to one of ordinary skill prior to the effective filing date to utilize a subscription to the database to allow FPGA programmers to monetize their configuration coding of FPGAs.)
in response to identifying a subscription object corresponding to a matching one of the physically reprogrammable bit streams in the data source, cause a transmission of a request to obtain the matching one of the physically reprogrammable bit streams, (Paras. 72-74, 77; host CPU configures the FPGAs by transmitting a command to them to query a memory address in host memory to stream a bit file for configuration. To the extent this may be a requirement for two transmissions, making separable is an obvious act, see MPEP 2144.)
in response to obtaining the matching one of the physically reprogrammable bit streams, configure a reprogrammable hardware device via the matching one of the physically reprogrammable bit streams to execute at least one function of the workload. (Paras. 72-74, 77; host CPU configures the FPGAs by transmitting a command to them to query a memory address in host memory to stream a bit file for configuration.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the apparatus of Watson with the physically reprogrammable hardware device in order to allow for quicker processing reconfiguration.
But modified Watson does not explicitly teach authorization for executing via first resources associated with an authorized third party.
Salsburg, however, does teach the authorization information used to determine the physically reprogrammable bit stream is authorized to be distributed to the workload when the workload is executing via first resources associated with an authorized third party; (para. 38-42, 49-51, 72; system determines whether a given workload is suitable for moving to a public cloud, and if so, moves it. Considerations include whether the work includes whether the software has a virtualization or cloud aware licensing strategy and workloads that are sensitive or have security requirements. In other words, the system determines whether a given programming and a given workload would be appropriate to move to a public cloud, which is an authorization that a physically reprogrammable bit stream can be distributed to a workload that is run on public cloud servers. Public cloud servers are first resources associated with an authorized third party.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the apparatus of modified Watson with the third-party authorization in order to ensure that private programs and workloads remain secure. (Salsburg, para. 51)

With respect to Claim 34, modified Watson teaches the apparatus as defined in claim 33, and Watson also teaches wherein the at least one processor is to configure the reprogrammable hardware device to optimize a performance metric of the workload. (para. 2, 12-15, 24; optimization of application performance by monitoring utilization and intelligently migrating load.)

With respect to Claim 35, modified Watson teaches the apparatus as defined in claim 34, and Watson also teaches wherein the optimized performance metric is a latency of the workload, the latency reduced when the at least one function of the workload is executed by the reprogrammable hardware device and the at least one function of the workload is not executed by the at least one processor. (paras. 10, 24, 34-35; system monitors network bandwidth to avoid latency issues to determine if migration should occur, which would be an execution by another device.) 

With respect to Claim 36, modified Watson teaches the apparatus as defined in claim 33, and Watson also teaches wherein the threshold performance value includes at least one of a percent threshold value of a central processing unit (CPU) utilization, a percent threshold value of memory utilization, or a bandwidth threshold value of traffic. (para. 10, 34-35; monitoring of CPU, memory and network bandwidth usage and comparison to a threshold. Para. 21; usage expressed as a percentage.)

With respect to Claim 39, modified Watson teaches the apparatus as defined in claim 33, and Olson also teaches wherein the at least one processor is to: store the matching one of the physically reprogrammable bit streams from the data source in a second memory after configuring the reprogrammable hardware device via the matching one of the physically reprogrammable bit streams; and obtain the matching one of the physically reprogrammable bit streams from the data source from the second memory in response to a second instance that the threshold performance value is satisfied. (para. 75; FPGA may have its own memory that stores configuration bit images for use.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 40, modified Watson teaches the apparatus as defined in claim 33, and Watson also teaches wherein the at least one processor is to discontinue executing the workload in response to the reprogrammable hardware device executing the workload. (paras. 10-11; migration moves loads from one device to another, which is a discontinuation in response to another device executing it.)

With respect to Claim 41, modified Watson teaches the apparatus as defined in claim 33, and Watson also teaches wherein the at least one processor is located on at least one of a cloud-based computing resource or a stand-alone computing device. (para. 29; manager processor. See also Olson, para. 61; host processor. para. 72; FPGA processes data)

With respect to Claim 42, modified Watson teaches the apparatus as defined in claim 33, and Olson also teaches wherein the reprogrammable hardware device includes a field-programmable gate array (FPGA). (Paras. 72-74, 77; host CPU configures FPGA.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 43, modified Watson teaches the apparatus as defined in claim 33, and Olson also teaches the apparatus further including communication circuitry to: cause the transmission of the query to the data source of physically reprogrammable bit streams; and cause the transmission of the request to obtain the matching one of the physically reprogrammable bit streams. (Fig. 1, paras. 62, 70, 72; FPGAs have communication interface and store configurations for communicating over the interfaces.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 44, it is substantially similar to Claim 33, and is rejected in the same manner, the same art and reasoning applying. Further, Watson also teaches a system comprising: cause monitoring of a threshold performance value of a workload of at least one processor; (paras. 10-11; system monitors loads in a datacenter including CPU usage, which is the monitoring of at least one processor.)

With respect to Claims 45-46, they are substantially similar to Claims 34-35, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 49, the additional feature is similar to a feature in Claim 33, and therefore Claim 49 is also substantially similar to Claim 33 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 50-51, they are substantially similar to Claims 39-40, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 52, modified Watson teaches the system as defined in claim 44, and Watson also teaches wherein the dynamic deployment circuit is to obtain the matching one of the physically reprogrammable bit streams for stand-alone computing devices associated with an Enterprise information technology network. (paras. 1-3, 10; enterprise network uses datacenter for computing.)

With respect to Claim 53, it is substantially similar to Claim 42, and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 54, it is substantially similar to Claim 33, and is rejected in the same manner, the same art and reasoning applying. Further, Watson also teaches a tangible computer-(para. 29; manager processor, memory and non-volatile storage media. See also Olson, para. 61; host processor and host memory such as hard drive.)
cause monitoring of a threshold performance value of a workload of at least one processor; (paras. 10-11; system monitors loads in a datacenter including CPU usage, which is the monitoring of at least one processor.)

With respect to Claims 55-56, 59-61, they are substantially similar to Claims 34-35, 39-40, 42, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 62, modified Watson teaches the apparatus as defined in Claim 33, and Salsburg also teaches wherein the authorized third party includes a cloud service provider (CSP). (para. 24; public cloud is provided by cloud provider. Paras. 38-42; system determines it is suitable for a public cloud to host a workload.)
The same motivation to combine as the independent claim applies here.

With respect to Claims 63-64, they are substantially similar to Claim 62, and are rejected in the same manner, the same art and reasoning applying.


Claims 37-38, 47-48, and 57-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watson (US Pub. 2012/0297238) in view of Olson (US Pub. 2014/0297196), in view of Salsburg (US Pub. 2011/0270968) and further in view of Elias (US Pub. 2015/0046513).
With respect to Claim 37, modified Watson teaches the apparatus as defined in claim 33, and Olson also teaches wherein the at least one processor is to, in response to the threshold performance value being satisfied: identify if one of the physically reprogrammable bit streams in a second memory matches the workload; (para. 75; FPGA may have its own memory that stores configuration bit images for use.)
in response to none of the physically reprogrammable bit streams in the second memory matching the workload, cause transmission of the query to the data source of physically reprogrammable bit streams for the physically reprogrammable bit stream that matches the workload. (Paras. 72-74, 77; host CPU configures the FPGAs by transmitting a command to them to query a memory address in host memory to stream a bit file for configuration.)
The same motivation to combine as the independent claim applies here.
But modified Watson does not explicitly teach parameters.
Elias, however, does teach identify parameters associated with the physically reprogrammable bit streams, wherein the identified parameters define the workload; and (A second memory was previously taught, i.e. The FPGA may check its own memory before requesting the stream from the data store. paras. 16-20, 32-34, 37, 44-46; System receives a request for work to be performed that includes a name of the application or input parameters. The system searches a list of applications that either have the name or that accept those input parameters and uses the application to perform the work.)
(Elias, paras. 4-6, 17-19)

With respect to Claim 38, modified Watson teaches the apparatus as defined in claim 37, and Olson also teaches wherein the at least one processor is to, in response to one of the physically reprogrammable bit streams in the second memory matching the workload, configure the reprogrammable hardware device via the matching one of the physically reprogrammable bit streams in the second memory, the configuration to cause the reprogrammable hardware device to execute the at least one function of the workload. (para. 75; FPGA may have its own memory that stores configuration bit images for use. Paras. 72-74, 77; FPGAs are ordered to reconfigure. They acquire configuration data and reconfigure according to the reconfiguration data.)
The same motivation to combine as the independent claim applies here.

With respect to Claims 47-48, they are substantially similar to Claims 37-38, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claims 57-58, they are substantially similar to Claims 37-38, respectively, and are rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant asks at Remarks, pg. 12, that the Double Patenting rejection be held in abeyance. Consequently, Examiner maintains the rejection.
Applicant argues at Remarks, pgs. 12-17, that Claim 33 is nonobvious because neither Watson nor Olson teach the newly amended feature, that Claims 44 and 54 contain the same limitation, and that all claims are allowable.
Examiner agrees that Watson/Olson is insufficient to teach the newly amended feature and cites Salsburg, which teaches making a determination as to whether a workload and the programs for processing a workload are suitable for processing on a public cloud due to, amongst other concerns, security or secrecy concerns. Salsburg also teaches the new Claims 62-64.
Examiner maintains the obviousness rejection with the addition of Salsburg. All claims remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.